PER CURIAM:
William Spruill appeals the district court’s order denying Spruill’s motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Spruill, No. CR-99-117RAJ (E.D.Va. July 13, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED